EXHIBIT 10.37

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made by and
between EVERTEC GROUP, LLC, a Puerto Rico limited liability company (the
“Company”), and MORGAN M. SCHUESSLER, JR. (“Executive” and, collectively with
the Company, the “Parties”), as of this 17th day of December, 2014 (the
“Effective Date”).

WHEREAS, the Parties previously entered into that certain Employment Agreement
dated November 13, 2014 (the “Prior Agreement”); and

WHEREAS, the Parties desire to amend and restate the Prior Agreement to reflect
certain changes with respect to the terms and conditions of Executive’s
employment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

 

1. Employment Period.

Subject to earlier termination in accordance with Section 3 of this Agreement,
Executive shall be employed by the Company for a period commencing on April 1,
2015 (the “Start Date”) and ending on December 31, 2018 (the “Employment
Period”); provided, however, that the Employment Period shall thereafter
automatically renew for additional successive one-year periods, starting on
January 1, 2019, unless either party gives the other party at least 180 calendar
days prior advance written notice of its intent not to renew the Employment
Period. Upon Executive’s termination of employment with the Company for any
reason, Executive shall immediately resign all positions with Evertec, Inc.
(“Evertec”), the Company or any of its subsidiaries or affiliates.

 

2. Terms of Employment.

(a) Position. During the Employment Period, Executive shall serve as President
and Chief Executive Officer of the Company and will perform such duties and
exercise such supervision with regard to the business of the Company as are
associated with such positions, including such duties as may be prescribed from
time to time by the Board of Directors of Evertec (the “Board”). Executive shall
report directly and exclusively to the Board and, if requested by the Board,
Executive hereby agrees to serve (without additional compensation) as an officer
and/or agrees to be nominated to serve as a director of the Company or any
affiliate or subsidiary thereof. All officers and employees of the Company and
each affiliate or subsidiary shall report directly or indirectly to Executive.

(b) Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for his position,
subject at all times to the control of the Board, and shall perform such
services as customarily are provided by an executive of a corporation with his
position and such other services consistent with his position, as shall be
assigned to him from time to time by the Board. During the Employment Period,
and

 

1



--------------------------------------------------------------------------------

excluding any periods of vacation and sick leave to which the Executive is
entitled in accordance with Company policies, the Executive agrees to devote all
of his business time to the business and affairs of the Company and to use
Executive’s commercially reasonable efforts to perform faithfully, effectively
and efficiently his responsibilities and obligations hereunder.

(c) Principal Work Location. Executive’s principal work location, subject to
travel on Company business, shall be the Company’s headquarters in Puerto Rico.

(d) Compensation; Benefits; Reimbursement of Expenses.

(i) Base Salary. During the Employment Period, Executive shall receive an annual
base salary in an amount equal to no less than Six Hundred and Fifty Thousand
Dollars ($650,000), less all applicable withholdings, which shall be paid in
accordance with the customary payroll practices of the Company (as in effect
from time to time, the “Annual Base Salary”). The Annual Base Salary shall be
prorated for partial calendar years of employment and shall be subject to annual
review by the Board (or a committee thereof), in its sole discretion.

(ii) Annual Bonus; Signing Bonus; Christmas Bonus. During the Employment Period,
with respect to each completed fiscal year of the Company, Executive shall be
eligible to receive a bonus of up to 100% of the Annual Base Salary (the
“Bonus”) pursuant to the terms and conditions set forth in the EVERTEC Annual
Performance Incentive Guidelines in effect on the date eligibility for a bonus
is determined. A hiring bonus of One Hundred Thousand Dollars ($100,000) will be
awarded to the Executive to be payable on or after the Start Date and before
April 15, 2015. In addition, during the Employment Period, with respect to each
completed fiscal year of the Company, Executive shall be eligible to receive a
Christmas bonus, subject to applicable law, of up to 3% of the Annual Base
Salary, payable on or about December 15th of each year.

(iii) Long-Term Incentive Compensation. To the extent that Executive is to be
granted any long-term incentive compensation, such long-term compensation shall
be subject to the terms of the applicable award agreement and Evertec 2013
Equity Incentive Plan (the “2013 Plan”) or any successor plan thereto. More
specifically, Executive will receive (A) a restricted stock unit grant on the
Start Date equivalent to $2,000,000 based on the closing price of the common
stock of Evertec on March 31, 2015 which shall vest in substantially equal
installments on the first three anniversary dates of the Start Date (the “RSU
Grant”), subject to Executive’s continued employment by the Company through each
such anniversary date and (B) a restricted stock unit grant on or about
April 15, 2015 for 2015 equivalent to no less than $1,950,000, 25% of which
shall time vest in substantially equal installments on the first three
anniversary dates of the date the grant is made (subject to Executive being
still employed on the applicable vesting date) and the remaining 75% of which
shall vest and Executive shall earn between 0% and 150% of such remainder based
on the Company’s financial performance (the attainment of which will be
determined by certain performance metrics established by the Compensation
Committee of the Board and the Board after appropriate consultation with
Executive) over the three year period which starts on January 1, 2015, subject
to Executive’s continued employment by the Company through the end of such
period.

 

2



--------------------------------------------------------------------------------

(iv) Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs, including any health and dental insurance,
vacation pay, and life insurance for a face amount of no less than $1,000,000
and short- term ($1,000 per week) and long-term (60% of base salary, subject to
a cap of $10,000 a month) disability insurance benefits provided by the Company
to other executives of the Company (except severance plans, policies, practices,
or programs) subject to the eligibility criteria set forth therein, as such may
be amended or terminated from time to time. During the Employment Period,
Executive shall also be provided a car plus related insurance in accordance with
Company policy. In addition, Executive shall be entitled to reimbursement of
country club membership fees of up to Seven Thousand Dollars ($7,000) per year.
Finally, Executive shall be eligible for no less than 4 weeks paid vacation each
calendar year in addition to the Company’s standard holidays.

(v) Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in performance of his duties hereunder provided that Executive provides all
necessary documentation in accordance with the Company’s policies.

(vi) Reimbursement of Certain Expenses. Executive shall be entitled to receive
reimbursement for all reasonable and documented relocation and related expenses
incurred by Executive in connection with the relocation of Executive, his family
and his primary residence to Puerto Rico from Hong Kong and Atlanta. For
example, he shall be reimbursed for any expenses or other amounts which
Executive incurs or forfeits in connection with the cancellation of his
apartment and car leases in Hong Kong, withdrawing his children from school in
Hong Kong, cancelling his club membership in Hong Kong, surrendering
non-refundable airline tickets for Hong Kong and securing temporary housing, for
up to ninety (90) days, for Executive and his family in Puerto Rico. In
addition, Executive shall be entitled to receive reimbursement for all
reasonable and documented attorney’s fees and expenses incurred by Executive in
connection with the review of this Agreement and any collateral agreement
referred to herein in an amount not to exceed Twenty Five Thousand Dollars
($25,000).

(vii) Indemnification. The Company acknowledges that Executive has provided it
with a copy of Executive’s employment agreement with Executive’s current
employer (the “Current Employer”) and that, as a result of Executive entering
into this Agreement and performing Executive’s duties and responsibilities under
this Agreement (the “Indemnified Events”), there is a risk that the Current
Employer might seek to repudiate or otherwise avoid some or all of its
obligations to Executive, including its obligations under such employment
agreement as well as stock option and other agreements with the Current Employer
(“Current Employer Agreements”). Accordingly, in addition to, and not in lieu
of, Executive’s rights to indemnification under applicable law or the Director
and Officer Indemnification Agreement between Evertec and Executive, the Company
shall indemnify and hold Executive harmless from any and all claims, causes of
action, damages, loss, attorneys’ fees, costs, expenses or other liabilities of
any kind or nature whatsoever, including breaches by his Current Employer of any
of the Current Employer Agreements based on or arising from the Indemnified
Events. Further, should any such action result in any court order which enjoins
or otherwise prevents Executive from continuing his active employment under this
Agreement, (A) the Company nevertheless shall continue to pay to Executive his
Annual Base Salary pursuant to this Section 2(d)(vii) for a

 

3



--------------------------------------------------------------------------------

period of one full year or until Executive resumes his active employment as the
Company’s President and Chief Executive Officer, whichever comes first, and
(B) Executive’s RSU Grant shall (subject to Executive complying with
Section 4(f)) fully vest if Executive’s employment is terminated by the Company
as a result of Executive being so enjoined or otherwise prevented from
continuing his active employment under this Agreement and shall thereafter be
paid in accordance with its terms as if Executive had continued to be employed
by the Company; provided, however, such a termination of Executive’s employment
shall not relieve the Company of any obligations to Executive under
Section 4(a)(i)(B) through (E) but shall relieve the Company of its other
obligations under Section 4(a)(ii). Executive further acknowledges and agrees
that as of the Effective Date, other than legal fees and expenses incurred on
his behalf, he has been fully indemnified by the Company in accordance with this
Section 2(d)(vii) with respect to all claims which to his knowledge have been
made by the Current Employer against him up to the Effective Date, and that he
believes that all such claims should have been settled as of the Effective Date
under the terms of that certain Settlement Agreement among Executive, the
Company, and the Current Employer, effective as of December 16, 2014; provided,
however, that Executive does not intend that this acknowledgement and agreement
constitute, and this acknowledgement and agreement shall not constitute, a
waiver of any of Executive’s rights under this Section 2(d)(vii).

(viii) Election to the Board. The Company shall cause Executive to be nominated
for election as a member of the Board not later than the first regularly
scheduled meeting of the shareholders of Evertec following the Start Date.

(ix) D & O Coverage. The Company shall provide Executive with the same level and
term of directors and officers liability coverage provided to all of its
directors and officers.

 

3. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with Sections 3(f) and 9(g) of its intention to
terminate Executive’s employment. For purposes of this Agreement, “Disability”
means Executive’s inability even with reasonable accommodation to perform his
essential duties hereunder by reason of any medically determinable physical or
mental impairment for a period of six (6) months or more in any twelve
(12) month period.

(b) Cause. Executive’s employment may be terminated at any time by the Company
for Cause. For purposes of this Agreement, “Cause” shall mean Executive’s
(i) commission of a felony or a crime of moral turpitude; (ii) engaging in
conduct that constitutes fraud, bribery or embezzlement; (iii) engaging in
conduct that constitutes gross negligence or willful misconduct that results or
could reasonably be expected to result in material harm to the Company’s
business or reputation; (iv) breach of any material terms of Executive’s
employment, including this Agreement, which results or could reasonably be
expected to result in material harm to the Company’s business or reputation;
(v) continued willful failure to substantially perform reasonable and proper
duties as President and Chief Executive Officer; or (vi) failure to relocate his
primary residence to Puerto Rico within six (6) months following the Start Date.
Executive’s

 

4



--------------------------------------------------------------------------------

employment shall not be terminated for “Cause” within the meaning of clauses
(iv) and (v) above unless Executive has been given written notice by the Board
stating the basis for such termination and Executive is given thirty
(30) calendar days to cure, to the extent curable, the neglect or conduct that
is the basis of any such claim.

(c) Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

(d) Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon thirty (30) calendar days’ prior written notice
following the occurrence of the event giving rise to the termination for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean the resignation
after any of the following actions or events taken without Executive’s written
consent: (i) any material failure of the Company to fulfill its obligations
under this Agreement; (ii) Executive no longer reports directly and exclusively
to the board of directors of a publicly traded company, where the common stock
of such company is registered for sale pursuant to the Securities Exchange Act
of 1934, as amended, and where all of the officers and employees of such company
report directly or indirectly to Executive; or (iii) the failure of any
successor (whether by sale, reorganization, consolidation, merger or other
corporate transaction which constitutes a change in control under the 2013 Plan
(a “Change in Control”)) to assume this Agreement, whether in writing or by
operation of law; provided, however, that any such event shall not constitute
Good Reason unless and until Executive shall have provided the Company with
notice thereof no later than 30 calendar days following Executive’s knowledge of
the occurrence of such event and the Company shall have failed to remedy such
event within 30 calendar days of receipt of such notice.

(e) Voluntary Termination. Executive’s employment may be terminated at any time
by Executive without Good Reason upon 30 calendar days’ prior written notice.

(f) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 9(g). For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that (i) indicates the specific
termination provision in this Agreement relied upon; (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated; and (iii) if the “Date of Termination” (as defined below) is other
than the date of receipt of such notice, specifies the termination date. The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance that contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company hereunder or preclude
Executive or the Company from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.

(g) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination, provided, if such Date of Termination is
in accordance with Section 3(b) or Section 3(d),

 

5



--------------------------------------------------------------------------------

such Date of Termination shall be within thirty (30) days of the expiration of
the applicable period in which Executive or the Company has to remedy the
action; (ii) if Executive’s employment is terminated by reason of death, the
date of death; and (iii) the expiration of the Employment Period, and the
termination of Executive’s employment upon the date of such expiration.

 

4. Obligations of the Company upon Termination.

(a) With Good Reason; Without Cause. If during the Employment Period the Company
shall terminate Executive’s employment without Cause or Executive shall
terminate his employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:

(i) The Company shall pay to Executive as soon as reasonably practicable but no
later than the 15th day of the third month following the end of the calendar
year that contains the Date of Termination in a lump sum to the extent not
previously paid, (A) the Annual Base Salary through the Date of Termination;
(B) the Bonus earned for any fiscal year ended prior to the year in which the
Date of Termination occurs, provided that Executive was employed on the last day
of such fiscal year; (C) the amount of any unpaid expense reimbursements to
which Executive may be entitled pursuant to Section 2(d)(v), (vi) and
(vii) hereto; (D) any payments due under the Director and Officer
Indemnification Agreement and (E) any other vested payments or benefits to which
Executive or Executive’s estate may be entitled to receive under any of the
Company’s benefit plans or applicable law, in accordance with the terms of such
plans or law or clauses (A)-(E), the “Accrued Obligations”); and

(ii) Subject to Section 4(f) below, after the Date of Termination, the Company
will pay Executive (A) in cash, severance in an amount equal to twice the sum of
Executive’s Annual Base Salary and his target Bonus for the year in which he is
terminated and the value of any vested and unvested outstanding time-based
restricted stock units and stock options, in accordance with the terms of such
award agreements, and (B) should the Date of Termination be within two (2) years
of a Change in Control, the value of any earned and unearned performance-based
restricted stock units and stock options, taking into account for any such
unearned restricted stock units and stock options the time Executive served
until the Date of Termination and paid at the applicable target level (the
“Severance Payment”). The Severance Payment shall be made in a lump sum in cash
on the date that is 60 calendar days following the Date of Termination, subject
to the terms and conditions in Section 4(f) below.

(b) Death or Disability. If Executive’s employment shall be terminated by reason
of the Executive’s death or Disability, then the Company will provide Executive
with the Accrued Obligations. Thereafter, the Company shall have no further
obligation to Executive, his estate, his beneficiaries or his legal
representatives.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Company shall have no further obligations to Executive other than for
payment of the Accrued Obligations.

 

6



--------------------------------------------------------------------------------

(d) Expiration of the Employment Period. Subject to Section 4(f) below, if
Executive’s employment shall be terminated by reason of the Company’s
non-renewal of this Agreement (and not for Cause), then the Company will provide
Executive with the Accrued Obligations and will pay Executive in cash an amount
equal to the greater of (i) Executive’s Annual Base Salary and (ii) amounts due
under applicable laws (the “Expiration Payment”). The Expiration Payment shall
be made in a lump sum on the date that is 30 calendar days following the
expiration of the Employment Period.

(e) Thereafter, the Company shall have no further obligation to Executive or his
legal representatives.

(f) Separation Agreement and General Release. The Company’s obligation to make
the Severance Payment or the Expiration Payment or the payment of the RSU Grant
under Section 2(d)(vii), as applicable, is conditioned on Executive’s executing
a separation agreement and general release of claims related to or arising from
Executive’s employment with the Company or the termination of employment,
against the Company and its affiliates (and their respective officers and
directors) substantially in the form set forth in Exhibit A which shall be
provided in final form by the Company to Executive within five (5) calendar days
following the Date of Termination; provided, however, that, if Executive should
fail to execute such release within 21 calendar days following the receipt of
the release, or revokes within seven (7) days of execution, the Company shall
not have any obligation to provide the Severance Payment or Expiration Payment.
If Executive executes the release within such 21-calendar day period and does
not revoke the release within seven (7) calendar days following the execution of
the release, the Severance Payment, the Expiration Payment or (as applicable)
the RSU Grant payment under Section 2(d)(vii) will be made in accordance with
Section 4(a)(ii).

 

5. Restrictive Covenants.

(a) In consideration of Executive’s employment and receipt of payments
hereunder, including, without limitation, the grant of any form of long-term
compensation described in Section 2(d) herein), during the period commencing on
the Effective Date and ending twelve (12) months after the Date of Termination,
Executive shall not directly, or indirectly through another person, (i) directly
or indirectly induce or attempt to induce any employee, representative, agent or
consultant of the Company or any of its affiliates or subsidiaries to leave the
employ or services of the Company or any of its affiliates or subsidiaries, or
in any way interfere with the relationship between the Company or any of its
affiliates or subsidiaries and any employee, representative, agent or consultant
thereof or (ii) hire any person who was an employee, representative, agent or
consultant of the Company or any of its affiliates or subsidiaries at any time
during the twelve-month period immediately prior to the date on which such
hiring would take place. No action by another person or entity shall be deemed
to be a breach of this provision unless the Executive directly or indirectly
assisted, encouraged or otherwise counseled such person or entity to engage in
such activity.

(b) Non-Competition. Executive hereby acknowledges that he is familiar with the
Confidential Information (as defined below) of the Company and its affiliates
and subsidiaries. Executive acknowledges and agrees that the Company would be
irreparably damaged if Executive were to provide senior executive level services
to any person engaged in the Business

 

7



--------------------------------------------------------------------------------

in the Territory (each as defined below) and that such competition by Executive
would result in a significant loss of goodwill by the Company. Therefore,
Executive agrees that the following are reasonable restrictions:

i) The Business: During the Employment Period, and for a term of twelve
(12) months immediately after the termination of such relationship (voluntarily
or involuntarily), Executive shall not, directly or indirectly, provide senior
executive level services to a person engaged in the Business in the Territory;
provided, however, that nothing herein shall prohibit Executive from being a
passive owner of not more than 1% of the outstanding stock of any class of a
corporation which is publicly traded so long as none of such persons has any
active participation in the business of such corporation.

ii) Clients: For a period of twelve (12) months immediately after the
termination of the Executive’s employment relationship with the Company
(voluntarily or involuntarily) Executive shall not, directly or indirectly,
solicit or provide, without the written consent from the Company, any service
for any Client comparable to the services provided by Executive during his
employment relationship.

For purposes of this Section 5(b) of the Agreement, the following terms shall
have these meanings:

“Business” shall mean the same business activity or activities actually
performed or engaged in by, for, or on behalf of, the Company or any of its
subsidiaries or affiliates during the Employment Period.

“Client” shall mean any client or customer of the Company at the time of
termination of Executive’s employment relationship with the Company, or within
twelve (12) months prior to termination of the Executive’s employment
relationship for whom Executive provided any services on behalf of the Company
or any of its affiliates or subsidiaries at any time during the Employment
Period.

“Territory” shall mean Mexico and any country in Central America, South America
or in the Caribbean and any other country (other than the United States of
America or Canada) with respect to which the Company derived at least 2% of its
gross revenues during the 12 consecutive month period ending on Executive’s Date
of Termination.

Executive warrants and represents that the nature and extent of this
non-competition clause has been fully explained to Executive by the Company, and
that Executive’s decision to accept the same is made voluntarily, knowingly,
intelligently and free from any undue pressure or coercion. Executive further
warrants and represents that he has agreed to this non-competition clause in
exchange for compensation, benefits and protections Executive is receiving under
this Agreement.

(c) Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during his employment with the Company or at
any time thereafter, any Confidential Information of which Executive is or
becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly

 

8



--------------------------------------------------------------------------------

related to and required by Executive’s performance in good faith of duties
assigned to Executive by the Company. Executive will take all appropriate steps
to safeguard all Confidential Information in his possession and to protect it
against disclosure, misuse, espionage, loss and theft. Executive shall deliver
to the Company at the termination of his employment with the Company, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof,
whether in written or electronic form) relating to the Confidential Information
or the “Work Product” (as defined in Section 5(e)(ii)) of the business of the
Company that Executive may then possess or have under his control.

(d) Proprietary Rights. Executive recognizes that the Company possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company and Executive in writing. Executive expressly agrees that any Work
Product made or developed by Executive or his agents during the course of
Executive’s employment, including any Work Product which is based on or arises
out of Work Product, shall be the property of and inure to the exclusive benefit
of the Company. Executive further agrees that all Work Product developed by
Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of his employment with the Company, or involving
the use of the time, materials or other resources of the Company, shall be
promptly disclosed to the Company and shall become the exclusive property of the
Company, and Executive shall execute and deliver any and all documents necessary
or appropriate to implement the foregoing.

(e) Certain Definitions.

(i) As used herein, the term “Confidential Information” shall mean information
that is not generally known to the public (but for purposes of clarity,
Confidential Information shall never exclude any such information that becomes
known to the public because of Executive’s unauthorized disclosure) and that is
used, developed or obtained by the Company in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive while employed by the Company concerning (A) the business or affairs
of the Company; (B) products or services; (C) fees, costs and pricing
structures; (D) designs; (E) analyses; (F) drawings, photographs and reports;
(G) computer software, including operating systems, applications and program
listings; (H) flow charts, manuals and documentation; (I) databases;
(J) accounting and business methods; (K) inventions, devices, new developments,
methods and processes, whether patentable or non-patentable and whether or not
reduced to practice; (L) customers and clients and customer or client lists;
(M) other copyrightable works; (N) all production methods, processes, technology
and trade secrets; and (O) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public (except as a result of
Executive’s unauthorized disclosure or any third party’s unauthorized disclosure
resulting from any direct or indirect influence by Executive) prior to the date
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published or otherwise disclosed merely because
individual portions of the information have been separately published, but only
if all material features comprising such information have been published in
combination.

 

9



--------------------------------------------------------------------------------

(ii) As used herein, the term “Work Product” shall mean all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or not patentable) that relates to the Company’s actual or
anticipated business, research and development or existing or future products or
services and that are conceived, developed or made by Executive (whether or not
during usual business hours and whether or not alone or in conjunction with any
other person) while employed by the Company together with all patent
applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.

 

6. Reciprocal Non-Disparagement.

During the Employment Period and at all times thereafter, neither Executive nor
his agents or representatives shall directly or indirectly issue or communicate
any public statement, or statement likely to become public, that maligns,
denigrates or disparages the Company (including any of the Company’s officers,
directors or employees). The foregoing shall not be violated by (i) truthful
statements made in connection with the enforcement of this Agreement or in
response to legal process or governmental inquiry or (ii) by private statements
to the Company or any of Company’s officers, directors or employees; provided,
that in the case of Executive, with respect to clause (ii), such statements are
made in the course of carrying out his duties pursuant to this Agreement.
Likewise, during the Employment Period and at all times thereafter, neither the
Board nor any officer or director shall directly or indirectly issue or
communicate any public statement, or statement likely to become public, that
maligns, denigrates or disparages Executive. The foregoing shall not be violated
by (i) truthful statements made in connection with the enforcement of this
Agreement or in response to legal process or governmental inquiry or (ii) by
private statements by the Company to any of Company’s officers or directors.

 

7. Confidentiality of Agreement.

The Parties agree that the consideration furnished under or otherwise referenced
in this Agreement, the discussions and correspondence that led to this
Agreement, and the terms and conditions of this Agreement and any other
collateral agreement referred to herein are private and confidential. Except as
may be required by applicable law, rule, regulation, or stock exchange
requirement, neither Party may disclose the above information to any other
person or entity without the prior written approval of the other.

 

8. Executive’s Representations, Warranties and Covenants.

(a) Executive hereby represents and warrants to the Company that:

(i) Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive voluntarily, knowingly,
intelligently and free from any undue pressure or coercion;

 

10



--------------------------------------------------------------------------------

(ii) Except as provided in the Current Employer Agreements, the execution,
delivery and performance of this Agreement by Executive does not and will not,
with or without notice or the passage of time, conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which Executive
is a party or any judgment, order or decree to which Executive is subject;

(iii) Except as provided in the Current Employer Agreements, Executive is not a
party to or bound by any employment agreement, consulting agreement, non-compete
agreement, fee for services agreement, confidentiality agreement or similar
agreement with any other person, other than as disclosed in writing to the
Company;

(iv) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(v) Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

(vi) as of the date of execution of this Agreement, Executive is not in breach
of any of its terms, including having committed any acts that would form the
basis for a Cause termination if such act had occurred after the Effective Date.

(b) The Company hereby represents and warrants to Executive that:

(i) the Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company;

(ii) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;

(iii) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and

(iv) the Company understands that Executive will rely upon the accuracy and
truth of the representations and warranties of the Company set forth herein and
the Company consents to such reliance.

 

9. General Provisions.

(a) Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Upon a determination that any term or provision is invalid, illegal,
or incapable of being enforced, the Parties agree that a reviewing

 

11



--------------------------------------------------------------------------------

court shall have the authority to “blue pencil” or modify this Agreement so as
to render it enforceable and effect the original intent of the parties to the
fullest extent permitted by applicable law.

(b) Entire Agreement and Effectiveness. Effective as of the Effective Date, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way
(excluding any type of long-term compensation described in Section 2(d) herein
the terms and conditions of which are or will be embodied in other agreements),
including, without limitation, the Prior Agreement.

(c) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law, or otherwise.

(d) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
OR CONFLICTING PROVISION OR RULE (WHETHER OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK TO BE APPLIED.
IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF NEW YORK WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. EXCEPT AS PROVIDED IN SECTION
9(e)(i), IF THERE IS A DISPUTE ARISING UNDER THIS AGREEMENT, SUCH DISPUTE SHALL
BE SETTLED BY ANY COURT OF COMPETENT JURISDICTION LOCATED IN ATLANTA, GEORGIA.

(e) Enforcement.

(i) Arbitration. Except for disputes arising under Sections 5 and 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Company of the controversy, claim or
dispute to binding arbitration in San Juan, Puerto Rico (unless the Parties
agree in writing to a different location), before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. In

 

12



--------------------------------------------------------------------------------

any such arbitration proceeding the Parties agree to provide all discovery
deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be accompanied by a reasoned opinion, and shall be final,
binding and conclusive on all Parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof. The Company will
bear the totality of the arbitrator’s and administrative fees and costs. Each
party shall bear its or his litigation costs and expenses (including, without
limitation, legal counsel fees and expenses) except that the Company shall
reimburse Executive for travel expenses if Executive no longer resides in Puerto
Rico; provided, however, that the arbitrator shall have the discretion to award
the prevailing party reimbursement of its or his reasonable attorneys’ fees and
costs. Upon the request of either of the Parties, at any time prior to the
beginning of the arbitration hearing the Parties may attempt in good faith to
settle the dispute by mediation administered by the American Arbitration
Association. The Company will bear the totality of the mediator’s and
administrative fees and costs.

(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

(iv) Disputes under Section 5 or 6. With respect to disputes under Section 5 or
6, each party to any litigation shall bear its or his litigation costs and
expenses (including, without limitation, legal counsel fees and expenses);
provided, however, that the court in any such litigation shall have the
discretion to award the prevailing party reimbursement of its or his reasonable
attorneys’ fees and costs.

(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(g) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated or at such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party. Notices will be
deemed to have been given hereunder and received when delivered personally, five
calendar days after deposit in the U.S. mail and one calendar day after deposit
for overnight delivery with a reputable overnight courier service.

 

13



--------------------------------------------------------------------------------

If to the Company, to:

EVERTEC GROUP, LLC

GENERAL COUNSEL AND HUMAN RESOURCES SENIOR VICE PRESIDENT

Carr #176, Km 1.3

Cupey Bajo, Rio Piedras Puerto Rico 00926

P.O. Box 364527

San Juan, Puerto Rico 00936-4527

Telephone: (787) 759-9999

If to Executive, to:

Executive’s home address most recently on file with the Company.

(h) Withholdings Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(i) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of this
Agreement unless otherwise noted.

(k) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.

(l) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(m) Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of such provision. Notwithstanding anything
in this Agreement or elsewhere to the contrary, distributions upon termination
of Executive’s employment may only be made upon a “separation from service” as
determined under Section 409A of the Code. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code. All reimbursements and in-kind benefits provided under

 

14



--------------------------------------------------------------------------------

this Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code. To the extent that any reimbursements pursuant to this
Agreement or otherwise are taxable to Executive, any reimbursement payment due
to Executive shall be paid to Executive on or before the last calendar day of
Executive’s taxable year following the taxable year in which the related expense
was incurred; provided, that, Executive has provided the Company written
documentation of such expenses in a timely fashion and such expenses otherwise
satisfy the Company’s expense reimbursement policies. Reimbursements pursuant to
this Agreement or otherwise are not subject to liquidation or exchange for
another benefit and the amount of such reimbursements that Executive receives in
one taxable year shall not affect the amount of such reimbursements that
Executive receives in any other taxable year. Notwithstanding any provision in
this Agreement to the contrary, if on the date of his termination from
employment with the Company Executive is deemed to be a “specified employee”
within the meaning of Code Section 409A and the Final Treasury Regulations using
the identification methodology selected by the Company from time to time, or if
none, the default methodology under Code Section 409A, any payments or benefits
due upon a termination of Executive’s employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Code Section 409A
shall be delayed and paid or provided (or commence, in the case of installments)
on the first payroll date on or following the earlier of (i) the date which is
six (6) months and one (1) calendar day after Executive’s termination of
employment for any reason other than death, and (ii) the date of Executive’s
death, and any remaining payments and benefits shall be paid or provided in
accordance with the normal payment dates specified for such payment or benefit.
Notwithstanding any of the foregoing to the contrary, the Company and its
respective officers, directors, employees, or agents make no guarantee that the
terms of this Agreement as written comply with, or are exempt from, the
provisions of Code Section 409A, and none of the foregoing shall have any
liability for the failure of the terms of this Agreement as written to comply
with, or be exempt from, the provisions of Code Section 409A.

(n) 280G.

(i) If a determination is made under this Section 9(n)(i) that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then, prior making such Payment to
Executive, a calculation shall be made comparing (i) the net benefit to
Executive of the Payment after payment of the Excise Tax, to (ii) the net
benefit to Executive if the Payment had been limited to the extent necessary to
avoid being subject to the Excise Tax. If the amount calculated under (i) above
is less than the amount calculated under (ii) above, then the Payment shall be
limited to the extent necessary to avoid being subject to the Excise Tax (the
“Reduced Amount”). The reduction of the Payment due hereunder, if applicable,
shall be made by reducing such Payment as agreed upon between the Company and
Executive. For purposes of this Section 9(n)(i), present value shall be
determined in accordance with Section 280G(d)(4) of the Code. For purposes of
this Section 9(n)(i), the “Parachute Value” of a Payment means the present value
as of the date of the change of control of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2) of the Code, as
determined by the Determination Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

15



--------------------------------------------------------------------------------

(ii) Any taxes due on the amount of such Excise Tax, and the calculation of the
amounts referred to Section 9(n)(i) shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Executive (the “Determination Firm”) which shall provide
detailed supporting calculations. Any determination by the Determination Firm
shall be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Determination Firm hereunder, it is possible that Payments
which Executive was entitled to, but did not receive pursuant to
Section 9(n)(i), could have been made without the imposition of the Excise Tax
(“Underpayment”). In such event, the Determination Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive but no later
than March 15 of the year after the year in which the Underpayment is determined
to exist, which is when the legally binding right to such Underpayment arises.

[SIGNATURE PAGE FOLLOWS]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

EVERTEC GROUP, LLC By:

/s/ Frank G. D’Angelo

Name: Frank G. D’Angelo Title: Chairman of the Board of Directors MORGAN M.
SCHUESSLER

Signature:

/s/ Morgan M. Schuessler

Name: Morgan M. Schuessler



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER

THIS RELEASE AND WAIVER (this “Release”) is made and entered into as of
                    , 20    , by and between EVERTEC GROUP, LLC (the “Company”)
and             (the “Executive”).

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Termination of Employment. The Executive and the Company agree that the
Executive’s employment with the Company terminated effective
                    . Effective             , the Executive resigned from all
positions he held as an officer or director of Evertec, Inc. (the “Parent”) and
any of its subsidiaries, including the Company (Parent and its subsidiaries,
including the Company, are hereinafter referred as the “Company Group”). The
Executive further agrees that, without prior written consent of the Company, he
will not hereafter seek reinstatement, recall or reemployment with the Company
or its affiliates.

2. Severance Payment.

(a) A description of the payments and other benefits to which the Executive will
be entitled upon termination of employment, and execution of this Release, is
contained in Section      of that certain Employment Agreement entered into by
and between the Company and the Executive having an effective date of
            , which is incorporated by reference herein (the “Employment
Agreement”).

(b) The foregoing payments and other benefits described in Section      of the
Employment Agreement are over and above that to which the Executive would be
otherwise entitled to upon the termination of his employment with the Company,
absent executing this Release. The Executive affirms that he has agreed in the
Employment Agreement, and again herein, that he is only entitled to such
payments and other benefits if he executes this Release.

3. Release. As a material inducement to the Company to enter into this Release
and in consideration of the payments and other benefits to be made by the
Company to the Executive in accordance with Paragraph 2 above, the Executive, on
behalf of himself, his representatives, agents, estate, heirs, successors and
assigns, and with full understanding of the contents and legal effect of this
Release and having the right and opportunity to consult with his counsel,
releases and discharges each member of the Company Group, each of their
respective shareholders, officers, directors, supervisors, members, managers,
employees, agents, representatives, attorneys, insurers, divisions, affiliates,
and all employee benefit plans sponsored by or contributed to by any member of
the Company Group (including any fiduciaries thereof), and all related entities
of any kind or nature, and its and their predecessors, successors, heirs,
executors, administrators, and assigns (collectively, the “Released Parties”)
from any and all claims, actions, causes of action, grievances, suits, charges,
or complaints of any kind or nature whatsoever, arising from or in connection
with his employment with the Company or the termination of such employment, that
he ever had or now has, whether fixed or contingent,



--------------------------------------------------------------------------------

liquidated or unliquidated, known or unknown, suspected or unsuspected, and
whether arising in tort, contract, statute, or equity, before any federal,
state, local, or private court, agency, arbitrator, mediator, or other entity,
regardless of the relief or remedy; provided, however, and subject to Paragraph
4 below, this Release is not intended to and does not (i) apply to any claims,
causes of action, etc. for any of the payments or other benefits to which the
Executive is entitled pursuant to the Employment Agreement, or (ii) limit the
Executive’s right to file a charge or participate in an investigative proceeding
of a governmental agency. Without limiting the generality of the foregoing, it
being the intention of the parties to make this Release as broad and as general
as the law permits, this Release specifically includes, but is not limited to,
and is intended to explicitly release, any and all subject matter and claims
arising from or in connection with any alleged violation by any of the Released
Parties under the Employment Agreement, Title VII of the Civil Rights Act of
1964, the Civil Rights Acts of 1866 and 1991, Executive Order 11246, the Age
Discrimination in Employment Act of 1967 and the Older Workers Benefit
Protection Act of 1990, the Equal Pay Act, the Americans with Disabilities Act
of 1990 (ADA), Sections 501 and 505 of the Rehabilitation Act of 1973, the
Genetic Information Nondiscrimination Act (GINA), the Family and Medical Leave
Act, the Uniformed Services Employment and Reemployment Rights Act (USERRA), the
Vietnam Era Veterans’ Readjustment Assistance Act of 1974 (VEVRAA), the
Constitution of Puerto Rico, which prohibits discriminatory treatment; Law 69 of
July 6, 1985, which prohibits employment discrimination on the basis of sex; Law
17 of April 22, 1988, which prohibits sexual harassment in employment; Law 100
of June 30, 1959, as amended, which prohibits employment discrimination based on
age, race, color, sex, marital status, social or national origin, social
condition, political affiliation, political or religious beliefs, or against an
employee for being a victim or being perceived as a victim of domestic violence,
sexual aggression or stalking, or based on sexual orientation or gender
identity, Law 116 of December 20, 1991, Law 44 of July 2, 1985, which prohibits
employment discrimination against qualified individuals with disabilities or
under any other local, state or federal law which prohibits discrimination,
harassment or retaliation, Act 139 of June 26, 1968 (SINOT), Act 45 of April 18,
1935 (State Insurance Fund), the Employee Retirement Income Security Act of 1974
(ERISA) as amended, the Workers Adjustment Retraining and Notification Act
(WARN), the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), the
Insurance and the Civil Codes of Puerto Rico; Law 80 of May 30, 1976; Law 379
(Days and Hours of Work); Law 96 of June 26, 1956 (Minimum Wage); Law 180 of
July 27, 1998 (vacation and sick leave) and any other federal, state or local
(including Puerto Rico) laws, whether based on statute, regulation or common
law, providing workers’ compensation benefits, restricting an employer’s right
to terminate employees or otherwise regulating employment, or enforcing express
or implied employment contracts or requiring an employer to deal with employees
fairly or in good faith, providing recourse for alleged wrongful discharge,
harassment or discrimination, physical or personal injury, emotional distress,
fraud, negligent misrepresentation, libel, slander, defamation and similar or
related claims, and any other statutory claim, tort claim, employment or other
contract or implied contract claim, or common law claim for wrongful discharge,
breach of an implied covenant of good faith and fair dealing, defamation,
invasion of privacy, or any other claim, arising out of or in connection with or
involving his employment with the Company, the termination of his employment
with the Company, or involving any other matter, including but not limited to
the continuing effects of his employment with the Company or termination of
employment with the Company. The Executive further acknowledges that he is aware
that statutes exist that render

 

2



--------------------------------------------------------------------------------

null and void releases and discharges of any claims, rights, demands,
liabilities, action and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge. The
Executive hereby expressly waives, surrenders and agrees to forego any
protection to which he would otherwise be entitled by virtue of the existence of
any such statute in any jurisdiction including, but not limited to, the
Commonwealth of Puerto Rico.

4. Covenant Not to Sue. The Executive agrees not to bring, file, charge, claim,
sue or cause, assist, or permit to be brought, filed, charged or claimed any
action, cause of action, or proceeding regarding or in any way related to any of
the claims released in Paragraph 3 hereof, and further agrees that this Release
is, will constitute and may be pleaded as, a bar to any such claim, action,
cause of action or proceeding. If any government agency or court assumes
jurisdiction of any charge, complaint, or cause of action covered by this
Release, the Executive will not seek or accept any equitable or monetary relief
in connection with such investigation, civil action, suit or legal proceeding.

5. Severability. If any provision of this Release shall be found by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part, then
such provision shall be construed and/or modified or restricted to the extent
and in the manner necessary to render the same valid and enforceable, or shall
be deemed excised from this Release, as the case may require, and this Release
shall be construed and enforced to the maximum extent permitted by law, as if
such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be. The parties further agree to seek a lawful substitute for
any provision found to be unlawful; provided, that, if the parties are unable to
agree upon a lawful substitute, the parties desire and request that a court or
other authority called upon to decide the enforceability of this Release modify
this Release so that, once modified, this Release will be enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.

6. Waiver. A waiver by the Company of a breach of any provision of this Release
by the Executive shall not operate or be construed as a waiver or estoppel of
any subsequent breach by the Executive. No waiver shall be valid unless in
writing and signed by an authorized officer of the Company.

7. Restrictive Covenants. The Executive agrees that he will abide by the terms
set forth in Sections 5, 6 and 7 of the Employment Agreement, which are
incorporated by reference herein.

8. Return of Company Materials. The Executive represents that he has returned
all Company property and all originals and all copies, including electronic and
hard copy, of all documents, within his possession at the time of the execution
of this Release, including but not limited to the laptop computer, printer,
Blackberry or similar device, telephone, and credit card, as may be applicable.

9. Representation. The Executive hereby agrees that this Release is given
knowingly and voluntarily and acknowledges that:

(a) this Release is written in a manner understood by the Executive;

 

3



--------------------------------------------------------------------------------

(b) this Release refers to and waives any and all rights or claims that he may
have arising under the Age Discrimination in Employment Act of 1967, as amended;

(c) the Executive has not waived any rights arising after the date of this
Release;

(d) the Executive has received valuable consideration in exchange for this
Release in addition to amounts the Executive is already entitled to receive; and

(e) the Executive has been advised to consult with an attorney prior to
executing this Release.

10. Consideration and Revocation. The Executive is receiving this Release on
                    , 20    , and the Executive shall be given twenty-one
(21) days from receipt of this Release to consider whether to sign this Release.
The Executive agrees that changes or modifications to this Release do not
restart or otherwise extend the above twenty-one (21) day period, unless
specifically agreed to in writing by the Company. Moreover, the Executive shall
have seven (7) days following execution to revoke this Release in writing to the
General Counsel of the Company, and this Release shall not take effect until
those seven (7) days have ended.

11. Future Cooperation. In connection with any and all claims, disputes,
negotiations, investigations, lawsuits or administrative proceedings involving
the Company (other than between the Executive and any of the Released Parties)
which relate to periods of time during the Employment Period (as defined in the
Employment Agreement), the Executive agrees to make himself reasonably
available, for a period of two (2) years after termination of his employment
with the Company, upon reasonable notice from the Company and without the
necessity of subpoena, to provide information or documents, provide declarations
or statements to the Company, meet with attorneys or other representatives of
the Company, prepare for and give depositions or testimony, and/or otherwise
cooperate in the investigation, defense or prosecution of any or all such
matters. The Executive shall be reimbursed for his time (at $            per
hour) and reasonable costs and expenses incurred by him as a result of actions
taken pursuant to this Paragraph 12. It is expressly agreed and understood that
the Executive will provide only truthful testimony if required to do so, and
that any payment to him is solely to reimburse his time and expenses and costs
for cooperation with the Company. Nothing in this Paragraph 12 is intended to
require the Executive to expend an unreasonable period of time in activities
required by this Paragraph.

12. Amendment. This Release may not be altered, amended, or modified except in
writing signed by both the Executive and the Company.

13. Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Release, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
this Release. Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party. This Release shall be construed as
if the parties jointly prepared this Release, and any uncertainty or ambiguity
shall not be interpreted against one party and in favor of the other.

 

4



--------------------------------------------------------------------------------

14. Binding Effect; Assignment. This Release and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties and their respective successors, heirs, representatives and
permitted assigns. Neither party may assign its respective interests hereunder
without the express written consent of the other party.

15. Applicable Law. All questions concerning the construction, validity and
interpretation of this Release and the performance of the obligations imposed by
this Release shall be governed by the internal laws of the State of New York
applicable to agreements made and wholly to be performed in such state without
regard to conflicts of law provisions of any jurisdiction and any court action
commenced to enforce this Release shall have as its sole and exclusive venue the
courts of Atlanta, Georgia.

16. Execution of Release. This Release may be executed in several counterparts,
each of which shall be considered an original, but which when taken together,
shall constitute one Release.

PLEASE READ THIS RELEASE AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AND
OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT.

If the Executive signs this Release less than twenty-one (21) days after he
receives it from the Company, he confirms that he does so voluntarily and
without any pressure or coercion from anyone at the Company.

IN WITNESS WHEREOF, the parties have executed this Release as of the date first
stated above.

 

EVERTEC GROUP, LLC By:

 

Name:

 

Its:

 

Executive:

 

 

 

5